Citation Nr: 0019833	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to assignment of a higher initial rating for 
service-connected scars, residuals of shrapnel wounds, left 
foot and between the right 4th and 5th toes, currently rated 
as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1998 by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for a skin condition as not 
well grounded, and granted service connection for scars, 
residuals of shrapnel wounds, left foot and between the right 
4th and 5th toes, and assigned a noncompensable rating.  In 
December 1998, the veteran entered notice of disagreement 
(NOD) with denial of service connection for a skin condition; 
a statement of the case (SOC) was issued in January 1999; and 
the veteran's substantive appeal as to this issue was 
received in February 1999.  With regard to the assignment of 
rating for service-connected scars, in February 1999, the 
veteran entered an NOD; an SOC was issued in March 1999; and 
a substantive appeal as to this issue was received in March 
1999. 

The Board notes that, on a VA Form 9 received in February 
1999, the veteran checked the block indicating that he was 
requesting a Board hearing at the RO, and a Travel Board 
hearing at the RO was scheduled for April 13, 1999.  The 
veteran was notified, and responded that he intended to 
appear for the hearing.  A letter from the Board to the 
veteran, dated June 9, 1999, reflects that the hearing 
transcript could not be obtained, while electronic mail 
inquiry by the undersigned Board member revealed that no 
personal hearing with the veteran was held on April 13, 1999.  
The June 1999 letter also advised the veteran of his right to 
another hearing, requested clarification from the veteran, 
and informed him that, if he did not respond within 30 days 
from the date of the letter, the Board would assume he did 
not want an additional hearing.  The record contains no 
response of the veteran within the 30 day period.    



FINDINGS OF FACT

1.  The claims file includes a medical diagnosis of current 
skin disability, competent evidence of inservice incurrence, 
and medical evidence suggesting a nexus to service. 

2.  The veteran's service-connected scars, residuals of 
shrapnel wounds, are primarily manifested by superficial 
scars to the left foot and between the right 4th and 5th toes 
which are not poorly nourished or with repeated ulceration, 
are not tender or painful on objective demonstration, and are 
not productive of limitation of function of the foot or toes. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for skin disability is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The schedular criteria for the initial assignment of a 
compensable rating for service-connected scars, residuals of 
shrapnel wounds, left foot and between the right 4th and 5th 
toes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, Diagnostic Codes 7803, 7804, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection:  Skin Disability

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The claims file include medical diagnoses of psoriasis from 
1977 to the present.  The Caluza requirement of a medical 
diagnosis of current disability has therefore been met for 
well-grounded purposes.  Further, the veteran's assertions 
regarding skin symptomatology during service is accepted as 
true for purposes of showing inservice incurrence under the 
well-grounded claim analysis.  Caluza; King.  The remaining 
question is whether or not the claims file includes medical 
evidence of a link or nexus between his psoriasis and his 
military service. 

A review of the record does not reveal any medical evidence 
of a continuity of symptomatology from service on to 
establish a link to service.  In fact, service medical 
records do not document any skin complaints or treatment, and 
the claims file does not otherwise include any medical 
evidence of skin problems until 1977.  The Board observes 
that a 1977 private hospital record documenting treatment for 
psoriasis does refer to a prior admission in 1962, but the 
reason for such admission was not provided.  At any rate, the 
Board finds no medical evidence of skin symptoms from service 
to link his psoriasis to service. 

Nevertheless, a May 30, 1999, letter from Arthur Jay Craig, 
M.D. has been received (along with a written waiver of 
preliminary RO consideration).  Among other things, Dr. Craig 
states that the veteran psoriasis "which started after he 
was in Korea."  Dr. Craig goes on to report that during his 
tour of duty the veteran was exposed to fuel oils and other 
hydrocarbons which are known to cause the appearance of 
psoriasis.  Dr. Craig indicated that he could not further 
imply a causal relation.  

Dr. Craig's March 1999 statement does not clearly set forth a 
nexus opinion.  Nevertheless, although an unequivocal opinion 
as to causation was not rendered, the Board believes that his 
statement can be viewed as suggesting that a relationship 
between the veteran's psoriasis and certain incidents of his 
military service is at least plausible.  Under the 
circumstances, the Board views Dr. Craig's statement (assumed 
to be true for well-grounded purposes) as meeting the minimal 
requirements to well-ground the skin disability claim under 
38 U.S.C.A. § 5107(a).  

II.  Initial Rating:  Service-Connected Scars

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the higher evaluation 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).)  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  After reviewing the evidence of record, the Board is 
satisfied that all relevant facts have been properly 
developed with regard to this particular issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In every instance where the schedule does 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  
Further, in order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Several Diagnostic Codes are for consideration in determining 
the rating to be assigned for scars.  Diagnostic Code 7803 
provides that for superficial scars which are poorly 
nourished with repeated ulceration, a 10 percent rating is 
warranted.  Diagnostic Code 7804 provides that for 
superficial scars that are tender and painful on objective 
demonstration, a 10 percent rating is warranted.  Diagnostic 
Code 7805 provides that other scars will be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

In this case, effective from July 1998, service connection 
was granted for scars, residuals of shrapnel wounds, left 
foot and between the right 4th and 5th toes, and a 
noncompensable rating was assigned.  This disability was 
rated under Diagnostic Code 7805 because the scars 
demonstrated no functional disability.  

The veteran has entered an NOD to the noncompensable rating 
assigned, and contends that at least a 30 percent rating 
should be assigned because the shell fragment wounds "bother 
me on a regular basis."  Through his representative, he 
contends that the residuals of shell fragment wound should be 
rated under Diagnostic Code 7804. 

The evidence in this case reflects that in service the 
veteran sustained combat shell fragment wound scars to the 
left foot and between the right 4th and 5th toes.  At a VA 
compensation examination in September 1998, the veteran 
reported that the scars did not cause much concern and were 
not painful.  Upon examination, the VA examiner and the 
veteran could not locate the specific shrapnel wound scars.  
Other private treatment records in the claims file are 
negative for any complaints or findings regarding shrapnel 
wounds, including scars. 

The evidence does not demonstrate that the veteran's service-
connected scars, residuals of shrapnel wounds, are manifested 
by superficial scars to the left foot or between the right 
4th and 5th toes which are either poorly nourished or with 
repeated ulceration, are tender or painful on objective 
demonstration, or are productive of limitation of function of 
the foot or toes.  The Board notes the veteran's general 
assertion, entered on a February 1999 VA Form 9, that his 
shell fragment wounds "bother me on a regular basis."  
However, such a vague statement does not describe any 
specific symptomatology or specific functional impairment, 
and, notwithstanding the representative's assertion, does not 
aver that the service-connected scars are tender or painful.  
The Board finds more probative the more specific history the 
veteran presented to a VA physician when being examined in 
February 1998, that is, that his scars did not cause much 
concern and were not painful.  For these reasons, the Board 
must find that a compensable rating for service-connected 
shell fragment wound scars is not warranted under any 
potentially applicable diagnostic code for rating of scars. 

The evidence shows an overall picture of no complaints or 
findings of relevant symptomatology or functional impairment 
attributable to the veteran's service-connected shell 
fragment wound scars at any time during the pendency of the 
claim.  While the Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue of initial assignment of a rating for 
shell fragment wound scars, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).



ORDER

The veteran's claim of entitlement to service connection for 
a skin disability is well grounded.  To this extent, the 
appeal is granted subject to the directions set forth in the 
following remand section of this decision.  

Entitlement to a compensable initial rating for service-
connected scars, residuals of shrapnel wounds, left foot and 
between the right 4th and 5th toes, is not warranted.  To this 
extent, the appeal is denied. 


REMAND

Given that the veteran has presented a well-grounded claim 
for service connection for a skin condition, the Board 
observes that VA has a further obligation to assist him in 
the development of evidence to support his claim.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (1997).  

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
furnish as much detail as possible 
regarding his duties and assignments 
during service and the circumstances of 
his reported treatment for skin problems 
in Korea, such as the nature of his 
duties and service when the symptoms 
arose, type of medical facility which 
treated the problems, nature of 
treatment, etc. 

2.  The RO should then afford the veteran 
a VA medical examination for the purpose 
of determining the etiology of his skin 
disability diagnosed as psoriasis.  The 
RO should provide the examiner with the 
veteran's claims file (including any 
information furnished by the veteran 
pursuant to the preceding paragraph) for 
review in conjunction with the 
examination.  Following an examination 
and a review of the claims file, the 
examiner should render a professional 
opinion, with full supporting rationale, 
indicating whether it is at least as 
likely as not that the veteran's current 
psoriasis is causally related to the 
veteran's military service.  The examiner 
is requested to also address the March 
1999 opinion of Dr. Craig. 

3.  The RO should then review the 
expanded record and determine on the 
merits (with consideration of 38 U.S.C.A. 
§§ 5107(b), 1154(b)) whether entitlement 
to service connection for skin disability 
is warranted.  If the RO denies the 
benefit sought, it should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this remand is to afford the veteran due 
process of law and to assist the veteran by obtaining 
additional medical information in support of his claim.  
While this claim is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

